[Cite as State v. Howard, 2018-Ohio-309.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

State of Ohio,                                  :

                Plaintiff-Appellee,             :

v.                                              :                  No. 17AP-242
                                                               (C.P.C. No. 13CR-4407)
John M. Howard,                                 :
                                                            (REGULAR CALENDAR)
                Defendant-Appellant.            :


                               MEMORANDUM DECISION

                                    Rendered on January 25, 2018


                Ron O'Brien, Prosecuting Attorney, and Seth L. Gilbert, for
                appellee.

                Koenig & Long, LLC, Charles A. Koenig and Todd A. Long, for
                appellant.

                                            ON MOTIONS

TYACK, J.
        {¶ 1} Counsel for John M. Howard has filed a motion requesting that we certify a
conflict between our decision rendered on November 30, 2017 and a decision from the
Second District Court of Appeals in State v. Snoeberger, 2d Dist. No. 24767, 2013-Ohio-
1375. We do not see a certifiable conflict.
        {¶ 2} In our Howard case, a trial court judge informed the defendant quite clearly
that, if he continued repeating his habit of violating the terms of his community control,
defendant was going to be sent to prison.           Howard again violated the terms of his
community control and the trial court judge did as promised.
        {¶ 3} In the Snoeberger case, the trial court judge did not make the specific
promises made to John Howard. The judge in Snoeberger never told Snoeberger what the
prison sentence would be. This clearly distinguishes the two cases.
No. 17AP-242                                                                               2

       {¶ 4} We also note that counsel for Howard did not clearly state the proposition of
law to be certified but, instead, set forth an extended question which counsel wishes for the
Supreme Court of Ohio to answer.
       {¶ 5} The motion to certify a conflict is denied.
       {¶ 6} Counsel has also filed an application for reconsideration.             Counsel
acknowledges that our decision clearly addresses the questions of whether or not the trial
court judge could enforce the terms of incarceration suspended at the original time Howard
appeared in court for a sentencing.
       {¶ 7} The application for reconsideration is also denied.
                                                                            Motions denied.

                    BROWN, P.J., and LUPER SCHUSTER, J., concur.